Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 11 are directed towards a glass with an MgO content of 10 mol% or more, while the closest prior art (Beall, US20170197869) has an MgO of only 4 mol% (see Beall at Table 1, Example 14). Claims 12-17 are directed towards a glass with an X value of 8,000 or more, while the glass of Beall has an X value of only approximately 7,800 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 66.9 mol% SiO2, 13.5 mol% Al2O3, 2.3 mol% B2O3, 7.7 mol% Li2O, 1.7 mol% Na2O, 0 mol% K2O, 4 mol% MgO, 0% CaO, 0% BaO, 0 mol% TiO2, 0% Y2O3, 0% ZrO2, and 2.7% P2O5 for an X value of 61.1*66.9+174.3*13.5+11.3*2.3+124.7*7.7+(-5.2*1.7)+0+139.4*4+0+0+0+0+0+(-42.2*2.7)= 7,861.64).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US20170197869, hereinafter referred to as Beall).
Regarding claim 1, Beall discloses a cover glass, which comprises in a glass composition at least three or more components selected from SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, BaO, TiO2, Y2O3, ZrO2, and P2O5 (see Beall at Claim 22, disclosing a cover glass comprising a lithium aluminosilicate), wherein the glass composition comprised 12 mol% to 30 mol% of Al2O3 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 13.5 mol% Al2O3), 1 mol% to 15 mol% of Na2O (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 1.7 mol% Na2O), and 0 mol% to 1 mol% of CaO (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% CaO), and which has an X value of 7,400 or more calculated by the following equation. 

    PNG
    media_image1.png
    91
    641
    media_image1.png
    Greyscale

(see Beall at Table 1, Example 14, disclosing an example of a glass comprising 66.9 mol% SiO2, 13.5 mol% Al2O3, 2.3 mol% B2O3, 7.7 mol% Li2O, 1.7 mol% Na2O, 0 mol% K2O, 4 mol% MgO, 0% CaO, 0% BaO, 0 mol% TiO2, 0% Y2O3, 0% ZrO2, and 2.7% P2O5 for an X value of 61.1*66.9+174.3*13.5+11.3*2.3+124.7*7.7+(-5.2*1.7)+0+139.4*4+0+0+0+0+0+(-42.2*2.7)= 7,861.64)
Regarding claim 2, Beall discloses the cover glass comprises as a glass composition, in terms of mol%, 20% to 80% of SiO2 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 66.9 mol% SiO2), 12% to 30% of Al2O3 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 13.5 mol% Al2O3), 0% to 20% of B2O3 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 2.3 mol% B2O3), 0% to 20% of Li2O (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 7.7 mol% Li2O), 1% to 15% of Na2O (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 1.7 mol% Na2O), 0% to 20% of K2O (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% K2O), 0.1% to 40% of MgO (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 4 mol% MgO), 0% to 1% of CaO (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% CaO), 0% to 20% of BaO (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% BaO), 0% to 20% of TiO2 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% TiO2), 0% to 20% of Y2O3 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% Y2O3), 0% to 20% of ZrO2 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 0% ZrO2), and 0% to 20% of P2O5 (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 2.7 mol% P2O5). 
Regarding claim 4, Beall discloses the cover glass has a content of P2O5 of 1 mol% or more in the glass composition (see Beall at Table 1, Example 14, disclosing an example of a glass comprising 2.7 mol% P2O5).
Regarding claim 5, while Beall does not explicitly disclose the cover glass has a fracture toughness of 0.8 Mpa*m^0.5 or more, this is a property dependent upon the composition of the glass, and the glass disclosed by Beall has a composition sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present.  Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, while Beall does not explicitly disclose the cover glass has a crack resistance of 500 gf or more,  this is a property dependent upon the composition of the glass, and the glass disclosed by Beall has a composition sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present.  Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 7, Beall discloses the cover glass has a thickness of from 0.1 mm to 2.0 mm (see Beall at [0072], disclosing the glass having thicknesses ranging from about 0.2 mm up to about 2 mm, which is within the claimed range).
Regarding claim 10, Beall discloses the cover glass is used for a touch panel display (see Beall at Fig. 5A, disclosing a  touch panel display).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731